Case: 15-10780   Date Filed: 02/02/2017   Page: 1 of 2


                                                       [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-10780
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 2:14-cr-00012-LGW-RSB-4

UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                         versus

WESTLEY KAYEON KENNEDY,
a.k.a. K.K.,

                                                       Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (February 2, 2017)

Before MARCUS, ROSENBAUM and FAY, Circuit Judges.

PER CURIAM:

     The government’s motion to dismiss this appeal is GRANTED, in part, as to

Kennedy’s argument that his plea agreement is procedurally unconscionable. See
               Case: 15-10780     Date Filed: 02/02/2017   Page: 2 of 2


United States v. Puentes-Hurtado, 794 F.3d 1278, 1284 (11th Cir. 2015) (noting

that a conviction appeal waiver will be enforced if the plea agreement is voluntary

and taken in compliance with Rule 11). The government’s motion to dismiss is

DENIED with respect to Kennedy’s remaining argument—that his guilty plea was

involuntary because his counsel had a conflict of interest—because it is not barred

by his guilty plea or the conviction appeal waiver in his plea agreement. See id. at

1281, 1285 (holding that a defendant’s claim that his plea was involuntary and

unintelligent because his counsel rendered ineffective assistance is not barred by a

conviction appeal waiver). However, the record is not sufficiently developed to

allow meaningful review of Kennedy’s conflict of interest argument on direct

appeal. See Massaro v. United States, 538 U.S. 500, 504-05 (2003). Accordingly,

we AFFIRM Kennedy’s conviction, without prejudice to his ability to raise his

conflict of interest claim on collateral review.

AFFIRMED.




                                           2